Title: From Benjamin Franklin to James Read, 5 December 1748
From: Franklin, Benjamin
To: Read, James


Sir
[December 5, 1748]
’Tis some Time since I receiv’d a considerable Account against you from England. An Unwillingness to give you Concern has hitherto prevented my mentioning it to you. By comparing the Moderation and long Forbearance towards you of Mr. Strahan, to whom you owe so much, with your Treatment of an old Friend in Distress, bred up with you under the same Roof, and who owes you so little, you may perceive how much you have misunderstood yourself. ’Tis with Regret I now acquaint you, that (even while you were talking to me in that lofty Strain yesterday concerning Mr. Grace,) I had in my Pocket a Power of Attorney to recover of you £131 16s. 4d. Sterling, a Ballance long due. It will be your own Fault if it comes to be known, for I have mention’d it to nobody. And I now ask you how you would in your own Case like those pretty Pieces of Practice you so highly contended for, of Summoning a Day only before the Court, lest the Cause should be made up and Fees thereby prevented; and of carrying on a Suit privately against a Man in another County than that in which he lives and may every Day be found, getting a judgment by Default, and taking him by Surprize with an Execution when he happens to come where you have su’d him, &c. &c. I should be glad to have the Account against my Friend Grace, with all the little Charges you have so cunningly accumulated on it, that I may communicate it to him; and doubt not but he will immediately order you Payment. It appears not unlikely to me, that he may soon get thro’ all his Difficulties, and as I know him good-natur’d and benevolent to a high Degree, so I believe he will be above resenting the Ill-Treatment he has receiv’d from some that are now so fond of insulting him, and from whom he might have expected better Things: But I think you would do well not to treat others in the same Manner, for Fortune’s Wheel is often turning, and all are not alike forgiving. I request, as soon as it suits your Convenience, that you will take the proper Measures with Regard to Mr. Strahan’s Account and am Your humble Servant B F.
 Endorsed: Letter to J Read Dec. 5. 1748